 Case 8:20-cv-00089-DOC-JDE Document 69 Filed 05/04/21 Page 1 of 13 Page ID #:762



 1   M. DANTON RICHARDSON (State Bar No. 141709)
     mdantonrichardson@yahoo.com
 2   LEO E. LUNDBERG, JR. (State Bar No. 125951)
 3
     leo.law.55@gmail.com
     LAW OFFICE OF M. DANTON RICHARDSON
 4   131 N. El Molino Ave., Suite 310
     Pasadena, CA 91101
 5   Attorneys for Plaintiff,
 6   LITTLE ORBIT LLC

 7                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 8

 9   LITTLE ORBIT LLC, a California Limited  )    Case No.: 8:20-cv-00089-DOC-JDE
     Liability Company,                      )
10                                           )    Judge:        Hon. David O. Carter
11                 Plaintiff,                )
                                             )    DECLARATION OF MATTHEW
12          vs.                              )    SCOTT IN SUPPORT OF PLAINTIFF
                                             )    LITTLE ORBIT LLC’S OPPOSITION
13
     DESCENDENT STUDIOS INC., a Texas        )    TO DEFENDANTS’ MOTION TO
14   corporation, and ERIC PETERSON, an      )    ENFORCE THE BINDING
     individual,                             )    SETTLEMENT TERMS SHEET, TO
15                                           )    EXTEND THE COURT’S
16                 Defendants.               )    JURISDICTION AND
                                             )
17   ________________________________ ______ )
                                             )
18
     DESCENDENT STUDIOS INC., a Texas        )    [FILED UNDER SEAL PURSUANT
19   corporation,                            )    TO ORDER OF THE COURT DATED
                                             )    APRIL 20, 2021]
20                 Counterclaimant,          )
21                                           )    Date: May 24, 2021
            vs.                              )    Time: 8:30 p.m.
22                                           )    Ctrm: 9D
     LITTLE ORBIT LLC, a California Limited  )
23
     Liability Company,                      )
24                                           )    Complaint filed: January 16, 2020
                   Counter Defendant.        )
25   ______________________________________ )
26

27
                                              1
28                                                         DECLARATION OF MATTHEW SCOTT IN SUPPORT OF
                                              OPPOSITION TO DEFENDANTS’ MOTION TO ENFORCE SETTLEMENT
                                                           CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 69 Filed 05/04/21 Page 2 of 13 Page ID #:763



 1                              DECLARATION OF MATTHEW SCOTT
 2   I, Matthew Scott, declare:
 3          1.      I am a managing member of Plaintiff Little Orbit LLC (“Plaintiff” or “Little
 4   Orbit”) in the above-captioned matter. The facts stated herein are within my own personal
 5   knowledge unless otherwise stated. If called to testify, I would and could testify competently to
 6   the facts stated in this declaration.
 7          2.      I make this declaration in support of Plaintiff’s Opposition to Defendants’ Motion
 8   to Enforce the Binding Settlement Terms Sheet, To Extend the Court’s Jurisdiction and
 9

10          3.      Little Orbit is a worldwide video game developer and publisher formed in January
11   2010 with a focus on AAA license-based entertainment products. Little Orbit has developed
12   and published games on all relevant gaming platforms and continues to pioneer electronic

13   entertainment for consumers of all ages. Over 20 games have been published by Little Orbit

14   including “Kung Fu Panda: Showdown of Legendary Legends”, “Adventure Time: Finn and

15   Jake Investigations”, “Young Justice”, “Falling Skies the Game”, “APB Reloaded,” and “Fallen

16   Earth.”

17          4.      It is my understanding that Defendant Descendent Studios (“Descendent”) was

18   formed by Defendant Eric Peterson and others to develop a new version of the groundbreaking

19   “Descent” video game previously released by InterPlay (the “Game”). When Descendent ran

20
     out of funds it solicited Little Orbit’s financial assistance in completing development of the
     Game in August of 2017 and promised not only to deliver a completed game but an assignment
21
     of the “Descent” license which Descendent had obtained from InterPlay as part of the
22
     “Development Agreement” the parties entered into. This Development Agreement allowed for
23

24

25
                   Some of these
26

27
                                                      2
28                                                                DECLARATION OF MATTHEW SCOTT IN SUPPORT OF
                                                      OPPOSITION TO DEFENDANTS’ MOTION TO ENFORCE SETTLEMENT
                                                                 CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 69 Filed 05/04/21 Page 3 of 13 Page ID #:764



 1                                                      Additionally, over the course of development,
 2

 3

 4               Attached hereto as Exhibit A is a true and correct copy of the Development Agreement
 5   in issue in this action.
 6          5.       Little Orbit instituted this action as a result of Descendent’s breach of its
 7   contractual obligations under the Development Agreement and a Terms Sheet addendum by
 8   failing to timely deliver a completed Game meeting the specifications and requirements of the
 9   parties’ agreements and also failing to complete the assignment of the “Descent” trademark
10   license (and other claims as more fully addressed in the First Amended Complaint in this
11   action). Attached hereto as Exhibit B is a true and correct copy of the Terms Sheet addendum
12   in issue in this action.

13          6.       Little Orbit’s original commitment

14                   given Descendent’s delays and repeated failure to meet the required development

15   milestones                                                                                  even

16   though the Game was far from complete when Little Orbit finally terminated the Agreement due

17   to Descendent’s failure to deliver.

18          7.       The parties participated in a Settlement Conference with Magistrate Judge Early

19   on November 17, 2020. During the negotiations between the parties, through Judge Early as

20
     well as some separate discussions I had with Mr. Peterson, the focus was on

21

22

23
                                       Thereafter the focus was on
24

25
                                                     In order to settle,
26

27
                                                         3
28                                                                   DECLARATION OF MATTHEW SCOTT IN SUPPORT OF
                                                         OPPOSITION TO DEFENDANTS’ MOTION TO ENFORCE SETTLEMENT
                                                                    CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 69 Filed 05/04/21 Page 4 of 13 Page ID #:765



 1

 2

 3

 4                                      There was no discussion as to                                 .
 5   Rather, if
 6

 7

 8          8.       The               agreed to between the parties in the Settlement Terms Sheet was
 9   slightly different than what was agreed to in the parties’ original Development Agreement and it
10   was my understanding, given               was the reference point and foundation for such
11   discussions, would be subject                                       as provided for in the
12   Development Agreement. It was my understanding that we were negotiating

13                                                                                                          .

14   I never understood otherwise as Defendants never brought up any claim nor argument that the

15

16

17          9.       Defendants claim in their Motion that

18

19
20
                                                             Motion at 1:20-22. That is simply not true
     and such claim is contradicted by the fact that
21

22

23
                                                                 Those                                    are
24
     very different from the
25
                 The difference in the Settlement Terms Sheet is that the parties agreed
26
                                                                                           and to give
27
                                                        4
28                                                                  DECLARATION OF MATTHEW SCOTT IN SUPPORT OF
                                                        OPPOSITION TO DEFENDANTS’ MOTION TO ENFORCE SETTLEMENT
                                                                   CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 69 Filed 05/04/21 Page 5 of 13 Page ID #:766



 1

 2

 3

 4

 5                                                                                         as claimed by
 6   Defendants.
 7           10.   Once I received the long form agreement as drafted by Defendants’ counsel it
 8   became obvious there was a very big misunderstanding between the parties as to
 9

10

11

12   Defendants argue some legal definition of              should control but why? I never consulted

13   any legal or other definition for the meaning of               nor was there any discussion as to its

14   meaning given the parties were working to settle a dispute regarding a particular agreement

15   which already defined how                                    . Attached hereto as Exhibit C is a

16   true and correct copy of the redlined long form agreement in issue in this action containing the

17   changes requested by Plaintiff to the original draft provided by Defendants.

18           11.   Defendants also argue that the Agreement between the parties does not use the

19   term                                       Unfortunately, I never focused on that fine distinction

20
     until seeing it mentioned in Defendants’ Motion papers. Rather, during the Settlement
     Conference the focus was on                                                                     under
21
     the Agreement in dispute. That to me was the starting point and it was
22
                                                                                                I felt this
23
     was a
24

25
             12.   Defendants also argue that                                     should effectively be re-
26
     written as
27
                                                        5
28                                                                  DECLARATION OF MATTHEW SCOTT IN SUPPORT OF
                                                        OPPOSITION TO DEFENDANTS’ MOTION TO ENFORCE SETTLEMENT
                                                                   CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 69 Filed 05/04/21 Page 6 of 13 Page ID #:767



 1   never agreed to be                                                                          During the
 2   time of the Settlement Conference, I had some separate discussions with Mr. Peterson. During
 3   those discussions, I clearly stated to Mr. Peterson
 4

 5                                    I thus proposed
 6                                          As such, it was clear the parties’ intent was precisely to
 7   provide                                                                in the agreement itself. In
 8   fact, it was the Plaintiff’s goal to cover all contingencies                             to prevent any
 9   Motion to Enforce as is now pending before the Court and taking up the Court’s time.
10          13.     During my discussions with Mr. Peterson during the Settlement Conference he
11   confirmed
12                             . That was good to know

13                                                           I relied on that representation in entering

14   into the settlement on behalf of Little Orbit.

15          14.     During our efforts to resolve the impasse between the parties regarding the long

16   form agreement, I had discussions with Mr. Peterson regarding

17                                                                         At first Mr. Peterson

18

19                    When I reminded Mr. Peterson of his statements to me

20

21
                       Attached hereto as Exhibit D is a true and correct copy of the email string in
22
     which Mr. Peterson makes such admission.
23
            15.     The
24
                  is not what I bargained for at the Settlement Conference
25
                            Rather, I was told by Mr. Peterson (in my view, promised)
26

27
                                                        6
28                                                                  DECLARATION OF MATTHEW SCOTT IN SUPPORT OF
                                                        OPPOSITION TO DEFENDANTS’ MOTION TO ENFORCE SETTLEMENT
                                                                    CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 69 Filed 05/04/21 Page 7 of 13 Page ID #:768



 1   been terminated and I                                               . As noted in the “Binding
 2   Settlement Terms Sheet” in
 3                I understood that reference to be to
 4

 5                                                and I feel Little Orbit has been cheated out of
 6

 7                                   discussed by the parties during the Settlement Conference.
 8          16.                                also confirms yet another breach of the terms of the
 9   Agreement, namely,
10

11                                                            of Exhibit A.
12          17.     Defendants’                                                           are baseless and

13   no more than mere speculation. Little Orbit

14                        under the agreement but

15

16                        Rather, the parties’ disputes

17                     have revealed a much bigger issue – as revealed and highlighted by the

18   Defendants’ Motion - that the parties had substantially different understandings regarding the

19   short form listing of the terms of their settlement. I did not understand the terms to have the

20
     meanings now argued for by Defendants and would never have agreed to any such settlement
     had I understood that was how Defendants understood the wording used.
21
            I declare the foregoing to be true and correct under penalty of perjury under the laws of
22
     the United States. Executed on May 3, 2021, in Orange, California.
23

24

25                                                        Matthew Scott, Declarant
26

27
                                                          7
28                                                                    DECLARATION OF MATTHEW SCOTT IN SUPPORT OF
                                                          OPPOSITION TO DEFENDANTS’ MOTION TO ENFORCE SETTLEMENT
                                                                      CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
Case 8:20-cv-00089-DOC-JDE Document 69 Filed 05/04/21 Page 8 of 13 Page ID #:769




                             EXHIBIT A


        [THIS EXHIBIT IS BEING FILED
                UNDER SEAL
        PURSUANT TO ORDER OF THE
         COURT DATED APRIL 20, 2021]




  Page No. 008                                                   Page No. 008
Case 8:20-cv-00089-DOC-JDE Document 69 Filed 05/04/21 Page 9 of 13 Page ID #:770




                             EXHIBIT B


        [THIS EXHIBIT IS BEING FILED
                UNDER SEAL
        PURSUANT TO ORDER OF THE
         COURT DATED APRIL 20, 2021]




  Page No. 027                                                   Page No. 027
Case 8:20-cv-00089-DOC-JDE Document 69 Filed 05/04/21 Page 10 of 13 Page ID #:771




                             EXHIBIT C


        [THIS EXHIBIT IS BEING FILED
                UNDER SEAL
        PURSUANT TO ORDER OF THE
         COURT DATED APRIL 20, 2021]




  Page No. 030                                                    Page No. 030
Case 8:20-cv-00089-DOC-JDE Document 69 Filed 05/04/21 Page 11 of 13 Page ID #:772




                             EXHIBIT D


     [PORTIONS OF THIS EXHIBIT ARE
        BEING FILED UNDER SEAL
       PURSUANT TO ORDER OF THE
       COURT DATED APRIL 20, 2021]




  Page No. 043                                                    Page No. 043
Case 8:20-cv-00089-DOC-JDE Document 69 Filed 05/04/21 Page 12 of 13 Page ID #:773




  Page No. 044                                                    Page No. 044
 Case 8:20-cv-00089-DOC-JDE Document 69 Filed 05/04/21 Page 13 of 13 Page ID #:774



 1
                                      CERTIFICATE OF SERVICE
 2

 3
           I hereby certify that on this 3rd Day of April 2021, the foregoing DECLARATION OF
     MATTHEW SCOTT IN SUPPORT OF PLAINTIFF LITTLE ORBIT LLC’S
 4   OPPOSITION TO DEFENDANTS’ MOTION TO ENFORCE THE BINDING
     SETTLEMENT TERMS SHEET, TO EXTEND THE COURT’S JURISDICTION AND
 5                                                   was filed with the Court’s CM/ECF system and
 6   was served on the following counsel of record via email:

 7         Michael C. Whitticar; VSB No. 32968
           NOVA IP Law, PLLC
 8
           7420 Heritage Village Plaza, Suite 101
 9         Gainesville, VA 20155
           Tel: 571-386-2980
10         Fax: 855-295-0740
11         Email: mikew@novaiplaw.com
           Counsel for Defendants
12
           NADA I. SHAMONKI (SBN 205359)
13
           MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
14         2029 Century Park East, Suite 3100
           Los Angeles, CA 90067
15         Telephone: (310) 586-3200
16         Facsimile: (310) 586-3202
           Email: nshamonki@mintz.com
17         Counsel for Defendants
18

19                                                         /s/ M. Danton Richardson
                                                             M. Danton Richardson
20

21

22

23

24

25

26

27
                                                    8
28                                                              DECLARATION OF MATTHEW SCOTT IN SUPPORT OF
                                                    OPPOSITION TO DEFENDANTS’ MOTION TO ENFORCE SETTLEMENT
                                                               CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
